Citation Nr: 1211849	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-45 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine (hereinafter, "lumbar spine disorder").

2.  Entitlement to a rating in excess of 10 percent for S1 radiculopathy of the right lower extremity.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, confirmed and continued the assigned ratings for the Veteran's service-connected lumbar spine disorder and radiculopathy of the right lower extremity.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The Board acknowledges that the issue of entitlement to TDIU was not addressed by the July 2008 rating decision.  Further, the issue was subsequently denied by a March 2010 rating decision, and the record does not reflect the Veteran appealed that denial.  However, at his February 2012 hearing, he indicated he was unemployable due to his service-connected lumbar spine disorder.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Therefore, the Board finds that TDIU is part of the underlying increased rating claim, and must be addressed in future adjudications of this case.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, a remand is required in order to comply with the duty to assist.

As an initial matter, the Board observes that the Veteran underwent a VA medical examination in December 2009 which, in pertinent part, included relevant findings as to the symptomatology of his service-connected lumbar spine disorder and radiculopathy of the right lower extremity.  However, this examination was subsequent to the RO's last adjudication of the case via the October 2009 Statement of the Case (SOC); i.e., no Supplemental SOC (SSOC) appears to have been promulgated as required by 38 C.F.R. § 19.31.  Moreover, there is no waiver of having this evidence initially considered by the agency of original jurisdiction (AOJ) as required by 38 C.F.R. § 20.1304.  Therefore, a remand is required in order for this evidence to be initially considered below.

The Board further notes that the Veteran provided testimony at his February 2012 hearing to the effect that both his service-connected lumbar spine disorder and radiculopathy of the right lower extremity had increased in severity since the most recent VA medical examination, and indicated his willingness to report for a new examination.  See Transcript pp. 6-7, 11-12, 16.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for both his service-connected acquired lumbar spine disorder and radiculopathy of the right lower extremity.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that at his February 2012 hearing, the Veteran testified that he had applied for disability benefits from the Social Security Administration (SSA).  See Transcript pp. 16-17.  The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that a remand is required in order to request any available records from the SSA.  

Finally, the Board concludes that an attempt should also be made to obtain any outstanding treatment records regarding the service-connected lumbar spine disorder and radiculopathy of the right lower extremity while this case is on remand.  This is of particular importance in the instant case, as the Veteran testified that all of the medical treatment he had received for these service-connected disabilities had been through VA.  See Transcript p. 15.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  

It is also noted that the Veteran applied for Vocational Rehabilitation and Employment services.  See letter from VA dated May 2007.  On remand, attempt to locate any VA Vocational Rehabilitation folder and associate it with the claims folder.  

Also, the Veteran should be informed how he can substantiate his claim for an increased rating based on TDIU and he should be asked to complete a TDIU claim form.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pursuant to the Veterans Claims Assistance Act informing him how he can substantiate his claim for an increased rating on the basis of TDIU.  He should also be asked to complete a TDIU claim form.  

2.  The AMC/RO should attempt to obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Associate with the record VA treatment records pertaining to the Veteran that date from March 2010.

4.  Associate with the claims folder any VA Vocational Rehabilitation folder.  See May 2007 letter from VA to the Veteran.  All attempts to locate any such folder must be documented in the claims folder.  

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of the service-connected lumbar spine disorder and radiculopathy of the right lower extremity.  The claims folder should be made available to the examiner for review before the examination.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing or on flare-ups due to pain, weakness, fatigability, etc.  

The examiner should also conduct sensory, motor and reflex testing with respect to the lower extremities.  The examiner should address whether there is any objective neurologic abnormality associated with the service-connected lumbar disability other than radiculopathy of the right lower extremity.  In this regard, the Veteran asserts that he also experiences symptoms in his left lower extremity.  

The examiner should also comment upon the effect the service-connected lumbar spine and right lower extremity disabilities have upon the Veteran's employability; i.e., whether he is able to obtain and/or maintain substantially gainful employment in light of these disabilities.

6.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of entitlement to TDIU as required by the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the October 2009 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


